ITEMID: 001-91290
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF JAŁOWIECKI v. POLAND
IMPORTANCE: 3
CONCLUSION: Preliminary objection joined to merits and dismissed (non-exhaustion of domestic remedies);Remainder inadmissible;Violation of Art. 6-1+6-3;Pecuniary damage - claim dismissed;Non-pecuniary damage - finding of violation sufficient
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The applicant was born in 1946 and lives in Stronie Śląskie.
6. On 3 August 1997 the Law of 11 April 1997 on disclosing work for or service in the State’s security services or collaboration with them between 1944 and 1990 by persons exercising public functions (ustawa o ujawnieniu pracy lub służby w organach bezpieczeństwa państwa lub współpracy z nimi w latach 1944-1990 osób pełniących funkcje publiczne) (the “1997 Lustration Act”) entered into force.
7. On 14 April 2004 the applicant, a candidate for the European Parliament, declared that he had not collaborated with the communist-era secret services. He was subsequently elected as a Member of the European Parliament.
8. On 9 December 2004 the Warsaw Court of Appeal (Sąd Apelacyjny) decided to institute lustration proceedings against the applicant following a request made by the Commissioner of the Public Interest (Rzecznik Interesu Publicznego) on the grounds that the applicant had lied in his lustration declaration by denying that he had cooperated with the secret services.
9. On 17 February 2006 the Warsaw Court of Appeal, acting as the firstinstance lustration court, found that the applicant had submitted an untrue lustration declaration since he had been an intentional and secret collaborator with the State’s secret services. The court established that the applicant had met on probably two occasions in 1973 with agents of the secret services and had agreed to help them as a consultant.
10. The applicant appealed against the decision. He submitted that he had never collaborated with the secret services and the meeting in question had been in connection with the preparation of an article. The applicant also referred to his subsequent activity in the “Solidarność” movement for which he had been persecuted and detained by the communist authorities. Subsequently, he was allowed to leave Poland and between 1985 and 1994 he was a deputy of the Polish Section of Radio Free Europe in Munich.
11. On 6 June 2006 the Warsaw Court of Appeal, acting as the secondinstance lustration court, upheld the impugned judgment.
12. On 1 February 2007 the Supreme Court (Sąd Najwyższy) dismissed the applicant’s cassation appeal. That decision was notified to the applicant on 8 March 2007.
13. A detailed rendition of the provisions of the relevant domestic law is set out in the Court’s judgment in the case of Matyjek v. Poland, no. 38184/03, ECHR 2007...
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
6-3
